DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for a sealed and pressurized beverage container, indentations equidistant from container bottom, indentations protruding inward from said wall, indentations of equal diameter less than two-inches.  In particular, the written disclosure is silent regarding these new limitations and furthermore, the drawings are not stated to be in scale to give any suggestion for the recited dimensions recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,868,272 to Deal.
Regarding claim 1, Deal discloses a sealed and pressurized beverage container (Fig 7) for holding beverages comprising a cylindrical metal construction (60) forming the wall of said container; a container top (12) coupled to said wall (64), said container top comprising a pouring aperture assembly (20) that opens a pouring aperture (18) from which liquids can be poured; a container bottom opposite said container top; wherein said container wall has two or more indentations (62) proximate to and equidistant from said container bottom (Fig 7), said indentations (62) each maintaining fixed indentations protruding inward from said wall when said beverage container is sealed and pressurized (col. 4, ll. 25-35), wherein said indentations each have a rounded shape of equal diameter less than two-inches defining the shape of a second pouring aperture when ruptured (Fig 7).  In particular, Deal discloses several indentations (62) of equal diameter circumferentially around the can, the standard can is around 5 inches and thus the plurality of indentations would have less than two inches diameter in order to fit on the sidewall of the standard can.  Furthermore, indentations (62) protrude inward from the side wall (64) because they are pre-stressed areas/dimples that are substantially flush with the sidewall.  In addition, rupturing the dimples by applying pressure/force to rupture the pre-stressed areas (62) would form the recited second pouring aperture.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,244,456 to Hanlon.
Regarding claim 1, Hanlon discloses a sealed and pressurized beverage container (10, Fig 5) for holding beverages comprising a cylindrical metal construction forming the wall (32, 34) of said container; a container top (16) coupled to said wall (32), said container top comprising a pouring aperture assembly (18) that opens a pouring aperture from which liquids can be poured; a container bottom opposite said container top (Fig 5); wherein said container wall has two or more indentations (14) proximate to and equidistant from said container bottom (Fig 5), said indentations (14) each maintaining fixed indentations protruding inward from said wall when said beverage container is sealed and pressurized (col. 2, ll. 55-65), wherein said indentations each have a rounded shape of equal diameter less than two-inches defining the shape of a second pouring aperture when ruptured (Fig 5).  In particular, Deal discloses several indentations (14) of equal diameter circumferentially around the can, the standard can is around 5 inches and thus the plurality of indentations would have less than two inches diameter in order to fit on the sidewall of the standard can.  Furthermore, indentations (14) protrude inward from the side wall (34) because they are dimples.  In addition, rupturing the dimples by applying pressure/force to rupture the pre-stressed areas (14) would form the recited second pouring aperture.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. Applicant argues that the term “dimple” has the ordinary meaning that indicates an inward protruding indentation and thus there would be support in the original disclosure for the indentations protruding inward from the side wall.  Assuming arguendo that applicant’s statement is true, applicant cannot then contradict their argument by asserting that Hanlon discloses the opposite which are outwardly protruding indentations that can be depressed inwardly.  Hanlon explicitly discloses the indentations (14) to be depressible dimples (col. 2, ll. 57-60) and thus according to applicant’s definition of a dimple, the indentations (14) should also be protruding inward similar to applicant’s invention.  
In response to applicant's argument that none of the prior art references teach indentations designed for performing the function of facilitating the rupturing of the container wall to create a second aperture, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735